Citation Nr: 0400714	
Decision Date: 01/09/04    Archive Date: 01/22/04	

DOCKET NO.  03-03 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in St. 
Paul, Minnesota, which held that new and material evidence 
had not been submitted to reopen a claim for service 
connection for PTSD.  No other issue is in proper appellate 
status at this time.  


FINDINGS OF FACT

1.  In February 1998, the RO denied service connection for 
PTSD.  The veteran was notified of the decision by 
communication dated that same month and did not file a timely 
appeal.  

2.  The evidence submitted since the February 1998 RO 
decision, in support of the current application to reopen a 
claim for service connection for PTSD, taken together with 
evidence previously on file, is sufficiently new and material 
as to reopen the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision of February 1998, which 
denied service connection for PTSD is final.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West Supp. 2002); 38 C.F.R. § 3.104(a) 
(2003).  

2.  New and material evidence, when considered with the old 
evidence, is sufficient to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 C.F.R. § 5108 (West 2002).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  In Hodge v. West, it was 
noted that such evidence could be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

In the instant case, the evidence on file at the time of the 
1997 and 1998 rating decisions included the veteran's service 
medical records, outpatient treatment reports from the 
Glencoe Medical Clinic, and VA medical records, including 
reports of a psychiatric examination and a psychological 
evaluation accorded the veteran by VA in July 1997.  These 
records revealed that the veteran was not diagnosed as having 
PTSD.  

The new evidence includes a psychological assessment report 
by a VA psychologist in May 2001.  Axis I diagnoses were 
given of dysthymic disorder and major depressive disorder.  
However, the veteran also submitted statements from family 
members and acquaintances to the effect that he was a 
completely changed person on his return home from Vietnam.  
Additionally, the veteran described an incident when a rocket 
round hit one barrack which was about 30 feet away from his 
and killed a friend he was on his way to meet.  Information 
available to the Board confirms the individual was killed on 
the day the veteran reports.  The undersigned finds that this 
additional evidence, without weighing it against the totality 
of the evidence, is so significant that it must be considered 
in order to fairly decide the claim.  Consequently, the legal 
standard for reopening has been met.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  To this 
extent, the appeal is granted.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  The VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  Additionally, the VCAA 
defines the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  A general letter 
addressing the provisions of the VCAA to a veteran is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  If VA fails to discuss the notice requirement, 
then VA did not consider all applicable provisions of law and 
provide an adequate statement of reasons and bases for its 
decision.  See Charles v. Principi, 16 Vet. App.370, 373 
(2002) and Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

A review of the record reveals that in a January 2003 
communication, the veteran stated that the main reason he 
believed his claim had been denied was "because I have no 
representative.  Every letter I receive from the VA informs 
me to seek representation."  

More recently, in a November 2003 statement, the veteran 
again indicated that he believed the VA had denied his claim 
was "because I have had no representative."  

Evidence of record discloses that, while in Vietnam, the 
veteran served with the 377th Combat Support Group at Tan Son 
Nhut Air Base.  A review of the record reveals no attempt has 
been made to contact the United States Armed Services Center 
for Research of Unit Records to provide information regarding 
the duties of the unit to which the veteran was assigned 
while he was stationed in Vietnam.  

The undersigned also notes that at the time of a 
psychological evaluation by VA in May 2001, notation was made 
that the results of two scales could be associated with PTSD-
like symptoms were just above the standard cut off for being 
considered to be elevated.  Compared to psychological testing 
done in 1997, the veteran was currently noting more 
depression and somatic concerns, but also seemed less 
isolated and introverted than in the past.  Further, the 
scales that were associated with PTSD-like symptoms were 
described as just slightly more elevated in 1997.  The 
veteran's responses to the Mississippi Scale for combat-
related stress reportedly resulted in a score within the 
average range for patients with PTSD.  However, the examiner 
opined that the psychological testing was not consistent with 
PTSD.  Clarification in this area is required.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should ask the director of the 
United States Armed Services Center for 
Research of Unit Records to provide any 
information available, such as a command 
history, pertaining to the activities of 
the 377th Combat Support Group during the 
time of the Tet Offensive in early 1968.  

2.  The RO should then schedule a 
psychiatric examination by an appropriate 
specialist who has not previously 
examined the veteran for the purpose of 
determining the nature and etiology of 
any psychiatric disorder, including PTSD, 
which might be present.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
appropriate studies, to include PTSD 
subscales, are to be performed.  The 
examiner should determine the extent, 
etiology, and current diagnosis of any 
psychiatric disability found to be 
present.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
specify which stressor or stressors are 
sufficient to support the diagnosis of 
PTSD.  The examiner should also explain 
how the veteran's symptoms and stressors 
meet the diagnostic criteria for PTSD.  
The complete rationale for any opinion 
given should be expressed.  Regardless, 
whatever psychiatric disorder is 
diagnosed, the examiner should express an 
opinion as to the etiology of that 
disorder.  

3.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Clarification should 
also be made with the veteran as to 
whether or not he desires representation.  
Following any development indicated, the 
RO should review and readjudicate the 
service connection claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case.  This must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without due 
cause, to report for any scheduled examination could result 
in the denial of the claim.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




